Title: From Thomas Jefferson to Robert Purviance, 27 October 1805
From: Jefferson, Thomas
To: Purviance, Robert


                  
                     Sir
                     
                     Washington Oct. 27. 05
                  
                  Having occasion to send a box of acorns, nuts & seeds to a friend of mine at Paris, and through some port of France which has a water communication with Paris, mr. Wagner has been so kind as to procure information that the brig Lucy will sail from Baltimore on Tuesday or Wednesday for Nantes. I therefore send the box by tomorrow’s stage to Baltimore, and have taken the liberty of addressing it to you with a request that you will forward it by that vessel with the inclosed letter to mr. Wm. Patterson our commercial agent at Nantes. portage from hence to Baltimore is paid here; and as I wish mr. Patterson to recieve it clear of expence (because of the difficulty of reimbursing him) will you do me the favor to pay the freight to Nantes & the shipping charges at Baltimore, & to drop me a note of the amount which shall be immediately repaid you with many thanks. after apologising for giving you this trouble I pray you to accept my salutations & assurances of respect.
                  
                     Th: Jefferson
                     
                  
               